Title: Enclosure: Invoice to Robert Cary & Company, 1 May 1759
From: Washington, George
To: Robert Cary & Company



Willmsbg 1 May 1759.

Invoice of Sundry Goods to be Shipd by Robt Cary Esq. and Company for the use of George Washington—viz.
1 Tester Bedstead 7½ feet pitch, with fashionable blew or blew and white Curtains to suit a Room lind wt. the Incld paper Window Curtains of the same for two Windows; with either Papier Maché Cornish to them, or Cornish coverd with the Cloth 1 fine Bed Coverlid to match the Curtains 4 Chair bottoms of the same; that is, as much Covering suited to the above furniture as will go over the Seats of 4 Chairs (which I have by me) in order to make the whole furniture of this Room uniformly handsome and genteel.
1 Fashionable Sett of Desert Glasses, and Stands for Sweet Meats Jellys &ca together with Wash Glasses and a proper stand for these also 2 Setts of Chamber, or Bed Carpets—Wilton 4 fashionable China Branches, & Stands, for Candles 2 Neat fire Screens 50 lb. Spirma Citi Candles 6 Carving knives and Forks—handles of Staind Ivory and bound with Silver A pretty large Assortment of Grass Seeds—among which let there be a good deal of Lucerne & St Foin, especially the former—also a good deal of English, or blew Grass[.] Clover Seed I have 1 Large, neat, and easy Couch for a Passage 50 Yards of best Floor Matting.
2 pair of fashionable mixd, or Marble Col[ore]d Silk Hose 6 pair of finest Cotton Ditto 6 pr of finest thread Ditto 6 pr of midling Do to cost abt 5/ 6 pr of Worsted Do of the best sorted—2 pr of wch to be White N.B. all the above Stockings to be long, and tolerably large 1 piece of finest and most fashionable Stock Tape 1 Suit of Cloaths of the finest Cloth & fashionable Colour made by the Inclosd measure.
The newest, and most approvd Treatise of Agriculture—besides this, send me a small piece in Octavo—calld a new System

of Agriculture, or a Speedy way to grow Rich Langleys Book of Gardening Gibson, upon Horses the latest Edition in Quarto.
Half a dozn pair of Men’s neatest Shoes and Pumps, to be made by one Didsbury on Colo. Baylors Last—but a little larger than his—& to have high Heels 6 pr Mens riding Gloves rather larger than the middle size One neat Pocket Book, capable of receiving Memorandoms & small Cash Accts to be made of Ivory, or any thing else that will admit of cleaning Fine soft Calf Skin for a pair of Boots—Ben. leathr for Soles.
Six Bottles of Greenhows Tincture.
Order from the best House in Madeira a Pipe of the best old Wine, and let it be Securd from Pilferers.

Go: Washington

